Case: 5:17-cr-00298-SO Doc #: 155 Filed: 04/16/21 1 of 2. PageID #: 907




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




UNITED STATES OF AMERICA,                      )    Case No.: 5:17 CR 298
                                               )
       Plaintiff                               )    JUDGE SOLOMON OLIVER, JR.
                                               )
       v.                                      )
                                               )
NARLON PORTIS, JR.,                            )
                                               )
       Defendant                               )    ORDER



       On March 30, 2021, Magistrate Judge Kathleen B. Burke held an Initial Appearance

regarding the Violation Report of December 8, 2020 to conduct the appropriate proceedings,

except for sentencing, and to prepare a Report and Recommendation regarding the violation

report submitted to the court. Defendant, represented by Assistant Federal Public Defender

Timothy C. Ivey, appeared before Magistrate Judge Burke for a violation hearing. The

Defendant admitted to Violations 2 through 7 as charged in the report. Magistrate Judge Burke

issued a Report and Recommendation to this court finding that the Defendant has violated the

terms and conditions of her Supervised Release. Further, the report indicated that the

government intended to move to dismiss Violation 1. Defendant was remanded to custody

pending sentencing on the violation charges.

       Thee court held a sentencing hearing on April 15, 2021, has reviewed the Magistrate’s
Case: 5:17-cr-00298-SO Doc #: 155 Filed: 04/16/21 2 of 2. PageID #: 908




Report and Recommendation and finds that it is well-supported. Present at sentencing, via Zoom

video conference upon consent, were Assistant United States Attorney Brad Beeson for the

government, Assistant Federal Public Defender Timothy Ivey, with Defendant Narlon Portis, Jr.,

and Probation Officer Donald Stranathan. The Defendant admitted to Violations 2 through 7 as

charged in the December 8, 2021 violation report. As a result, the court finds that the Defendant

has violated the terms of his Supervised Release. Violation 1 is dismissed upon motion of the

government.

       The court has considered the factors for sentencing listed in 18 U.S.C. § 3553(a) on the

open record and hereby adopts the Magistrate’s Report and Recommendation (ECF No. 152.)

Based on this court’s review of all relevant factors, the court hereby orders that the Defendant’s

supervised release be revoked and Defendant be remanded to 45 days custody of the Bureau of

Prisons, with credit for time served. One year of supervised release shall follow. Defendant shall

serve the first three months of supervised release on home detention, with monitoring at the

discretion of the Probation Officer, with all other terms and conditions previously imposed.

Defendant was advised of his right to appeal.

       IT IS SO ORDERED.

                                              /s/SOLOMON OLIVER, JR.
                                              UNITED STATES DISTRICT JUDGE
April 16, 2021
